DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of review of parent Application and cited/saved prior art of parent Application (16/671,503), additional search, and claims amended by Examiner’s Amendment (below), Claims 1 - 20 are allowed.
Authorization for this Examiner's amendment was given via telephone with Paramvir Singh NAGPAL on 3SSEP2021 and confirmed in (attached) email on 6SEP2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment



This listing of claims replaces all prior versions and listings in the application.

What is claimed is:
1.	(Currently Amended) A method comprising:
	obtaining a predetermined number of magnetic parameter measurements corresponding to a plurality of path segments in an indoor path being traversed by a mobile device; 
identifying, based on accessing a reference database associated with the indoor path, a set of reference path segments having a magnetic parameter measurement matching a first magnetic parameter measurement, the reference database including a plurality of reference path segments and corresponding magnetic parameter measurements for an indoor area comprising the indoor path; 
initializing a set of alternative trajectories of the mobile device in accordance with the identified set of reference path segments; 
determining, from the set of alternative trajectories, a current alternative trajectory of the mobile device with a maximum match to the first magnetic parameter measurement, the maximum match being based on a difference score evaluated for each of the set of alternative trajectories; 
iteratively extending the current alternative trajectory to determine a final alternative trajectory matching the predetermined number of magnetic parameter measurements, based on remaining ones of the predetermined magnetic parameter measurements; and

2.	(Original) The method of claim 1, wherein the iterative extending of the current alternative trajectory is based on a length of the current alternative trajectory, and wherein the final alternative trajectory is a predetermined number of segments long.
3.	(Currently Amended) The method of claim 1, wherein a reference path segment is identified as matching to a magnetic parameter measurement from the predetermined number of magnetic parameter measurements when the corresponding magnetic parameter measurement of the reference path segment is within a threshold of the magnetic parameter measurement.
4. 	(Original) The method of claim 1 wherein the magnetic parameter measurement comprises one of a magnetic field strength, at least one of an x, y, z magnetic field vector component, a magnetic dip angle, a magnetic field direction.
5.	(Original) The method of claim 1 wherein the magnetic parameter measurement comprises a spatial gradient of a magnetic property.
6.	(Currently Amended) The method of claim 1, iteratively extending the current alternative trajectory comprises:
ascertaining whether the current alternative trajectory is predetermined number of segments long;
when the current alternative trajectory is predetermined number of segments long, selecting the current alternative trajectory as the final alternative trajectory; and 
when the current alternative trajectory is not predetermined number of segments long:
[[,]]identifying another of set reference path segments from the reference database matching a subsequent magnetic parameter 
generating a subsequent set of alternative trajectories by appending each reference path segment of the another of set reference path segments to the current alternative trajectory; 
determining a subsequent current trajectory having a maximum match with the first magnetic parameter measurement and the subsequent magnetic parameter measurement; and
iteratively extending the subsequent current trajectory until the final alternative trajectory is the predetermined number of segments long.
7.	(Currently Amended) The method of claim 1, wherein determining, from the set of alternative trajectories, the current alternative trajectory comprises determining [[a]]the difference score for each alternative trajectory, the difference score being indicative of an extent of mismatch between magnetic parameter measurements of a corresponding alternative trajectory and the predetermined number of magnetic parameter measurements.
8.	(Currently Amended) The method of claim 7, wherein the difference score of an alternative trajectory is based on a length of the alternative trajectory, the predetermined number of magnetic parameter measurements and magnetic parameter measurements corresponding to reference path segments of the alternative trajectory.
9.	(Original) The method of claim 1 wherein a path segment includes a sequence of locations in the indoor path.
10. 	(Currently Amended) The method of claim 1 wherein the plurality of reference path segments are generated based on a map of connected segments representing typical walking paths on a floor plan of the indoor area. 
11.	(Currently Amended) A computing device comprising:
a processor; and

obtaining a predetermined number of magnetic parameter measurements corresponding to a plurality of path segments in an indoor path being traversed by a mobile device; 
identifying, based on accessing a reference database associated with the indoor path, a set of reference path segments having a magnetic parameter measurement matching a first magnetic parameter measurement, the reference database including a plurality of reference path segments and corresponding magnetic parameter measurements for an indoor area comprising the indoor path; 
initializing a set of alternative trajectories of the mobile device in accordance with the identified set of reference segments; 
determining, from the set of alternative trajectories, a current alternative trajectory of the mobile device with a maximum match to the first magnetic parameter measurement, the maximum match being based on a difference score evaluated for each of the set of alternative trajectories; 
iteratively extending the current alternative trajectory to determine a final alternative trajectory matching the predetermined number of magnetic parameter measurements, based on remaining ones of the predetermined magnetic parameter measurements; and
localizing the mobile device in accordance with the final alternative trajectory.
12.	(Original) The computing device of claim 11, wherein the computing device is the mobile device to be localized. 
13. (Currently Amended) The computing device of claim 11, wherein a reference path segment is identified as matching to a magnetic parameter measurement from the predetermined number of magnetic parameter path segment is within a threshold of the magnetic parameter measurement.
14. 	(Original) The computing device of claim 11, wherein the magnetic parameter measurement comprises one of a magnetic field strength, at least one of an x, y, z magnetic field vector component, a magnetic dip angle, a magnetic field direction.
15.	(Original) The computing device of claim 11, wherein a path segment includes a sequence of locations in the indoor path.
16.	(Original) The computing device of claim 15, wherein the magnetic parameter measurement comprises a spatial gradient of a magnetic property.
17.	(Currently Amended) The computing device of claim 11, wherein iteratively extending the current alternative trajectory comprises:
ascertaining whether the current alternative trajectory is predetermined number of segments long;
when the current alternative trajectory is predetermined number of segments long, selecting the current alternative trajectory as the final alternative trajectory; and
when the current alternative trajectory is not predetermined number of segments long[[,]]:
identifying another of set reference path segments from the reference database matching a subsequent magnetic parameter measurement in the predetermined number of magnetic parameter measurements;
generating a subsequent set of alternative trajectories by appending each reference path segment of the another of set reference path segments to the current alternative trajectory; 

iteratively extending the subsequent current trajectory until the final alternative trajectory is the predetermined number of segments long.
18.	(Currently Amended) The computing device of claim 11, wherein determining, from the set of alternative trajectories, the current alternative trajectory comprises determining [[a]]the difference score for each alternative trajectory, the difference score being indicative of an extent of mismatch between magnetic parameter measurements of a corresponding alternative trajectory and the predetermined number of magnetic parameter measurements.
19.	(Currently Amended) The computing device of claim 18, wherein the difference score of an alternative trajectory is based on a length of the alternative trajectory, the predetermined number of magnetic parameter measurements and magnetic parameter measurements corresponding to reference path segments of the alternative trajectory.
20. 	(Currently Amended) The computing device of claim 11, wherein the plurality of reference path segments are generated based on a map of connected segments representing typical walking paths on a floor plan of the indoor area.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644